                         SETTLEMENT AGREEMENT & RELEASE

        This Settlement Agreement and Release (the “Agreement”) is entered into by and between
Plaintiff Sara Bills (“Bills”), individually and on behalf of the putative Rule 23 class action
members (“Class Members”) and the putative 29 U.S.C. § 216(b) collective action members
(“Collective Members”) that she represents, and Defendant TLC Homes, Inc. (“Defendant” or
“TLC”) (collectively, the “Parties”).

                                            RECITALS

        WHEREAS, Bills filed a Complaint (“Complaint”) in the Eastern District of Wisconsin
(Milwaukee Division), captioned Bills v. TLC Homes Inc., Case No. 19-cv-148, asserting, inter
alia, collective claims against Defendant under the Fair Labor Standards Act of 1938, as amended,
(“FLSA”), 29 U.S.C. §§ 201 et seq., for the alleged failure to include certain alleged non-
discretionary compensation in hourly-paid, non-exempt Direct Service Professional’s (“DSPs”)
regular rates of pay, including, Bills’ regular rate of pay, for overtime compensation (the “FLSA
Claim”) and related class claims under Wisconsin’s Wage Payment and Collection Laws
(“WWPCL”), Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq.,
Wis. Admin. Code § DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq.
(“WWPCL Claim”); and

       WHEREAS, the purpose of this Agreement is to settle fully and finally the FLSA and
WWPCL Claim alleged in the Complaint, and those claims that could have been so asserted under
the FLSA or companion state laws, which might be brought pursuant to those facts alleged in the
Complaint by Bills or those hourly-paid, non-exempt DSPs whom Bills seeks to represent; and

         WHEREAS, Defendant denies all of the allegations asserted in the Complaint, and denies
that it is liable or owes damages to anyone with respect to the alleged facts or causes of action
asserted in the FLSA Claim and WWPCL Claim; nonetheless, without admitting or conceding any
liability or damages whatsoever, Defendant has agreed to settle the FLSA Claim and WWPCL
Claim on the terms and conditions set forth in this Agreement; and

         WHEREAS, Plaintiffs’ Counsel, Walcheske & Luzi, among other things, analyzed and
evaluated the merits of the claims made against Defendant in the FLSA and WWPCL Claims,
conducted interviews with Plaintiffs, engaged in the informal exchange of information with
Defendant’s Counsel, Quarles & Brady, LLP, obtained and reviewed documents relating to
Defendant’s compensation policies and practices, and analyzed payroll data, and, based upon their
analysis and evaluation of a number of factors, and recognizing the substantial risks of litigation,
including the possibility that the FLSA and WWPCL Claims, if not settled now, might not result
in any recovery or might result in a recovery less favorable, and that any recovery would not occur
for several years, Plaintiffs’ Counsel are satisfied that the terms and conditions of this Agreement
are fair, reasonable, and adequate, and that this Agreement is in the best interests of the Plaintiffs.

       NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, as well as the good and valuable consideration provided for herein, the Parties



QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 1 of 29 Document 26-1
agree to a full and complete settlement of the FLSA Claim and the WWPCL Claim on the
following terms and conditions.

1.        DEFINITIONS

          The defined terms set forth in this Agreement have the meanings ascribed to them below.

    1.1   “Class Members” or “Non-Opt-Ins” means those Plaintiffs with the Settlement Class who
          do not file a Consent to Join form within thirty (30) calendar days 1 following service of the
          Settlement Notice and do not affirmatively opt-out of the Settlement.

    1.2   “Collective Members” or “FLSA Opt-Ins” means those Plaintiffs within the Settlement
          Class who file a Consent to Join form within thirty (30) days following service of the
          Settlement Notice.

    1.3   “Complaint” means the federal court Complaint dated January 28, 2019 that was filed in
          the United States District Court for the Eastern District of Wisconsin and entitled Sara
          Bills, on behalf of herself and all others similarly situated v. TLC Homes Inc., Case No.
          19-cv-148.

    1.4   “Court” means the United States District Court for the Eastern District of Wisconsin.

    1.5   “Defendant” or “TLC Homes” means TLC Homes Inc. and its predecessors and successors,
          parents, subsidiaries, divisions, and affiliates, and all of each such entity’s officers,
          directors, shareholders, managers, members, claimants, insurers, agents, attorneys and
          assigns, in their individual and representative capacities.

    1.6   “Defendant’s Counsel” Quarles & Brady, LLP.

    1.7   “Employer Payroll Taxes” means all taxes and withholdings an employer is required to
          make arising out of or based upon the payment of employment/wage compensation
          applicable to the allegations of the Complaint and arising under this Agreement, including
          FICA, FUTA, and SUTA obligations, which are not included in the Gross Settlement
          Amount.

    1.8   “FLSA Claim” means the FLSA claims raised on behalf of the putative Collective
          Members in the litigation captioned Bills v. TLC Homes Inc., Case No. 19-cv-148 filed in
          the United States District Court for the Eastern District of Wisconsin.

    1.9   “FLSA Collective” shall be comprised of all Collective Members.

    1.10 “Gross Settlement Amount” means Thirty-Eight Thousand Dollars and Zero Cents
         ($38,000.00) which is the maximum amount that Defendant has agreed to pay to fully
         resolve and settle the FLSA Claim and WWPCL Claim, and which includes any claim for


1
          Any reference to days herein shall mean calendar days unless otherwise stated.


QB\61166419.1

           Case 2:19-cv-00148-PP Filed 01/21/20 Page 2 of 29 Document 26-1
         attorneys’ fees and costs approved by the Court, any and all amounts to be paid to Plaintiff,
         and any Court-approved Service Awards. Defendant will not be required to pay any more
         than the Gross Settlement Amount, except for the Employer Payroll Taxes.

  1.11 “Net Settlement Fund” means the remainder of the Gross Settlement Amount after
       deductions, payments, or allocations for: (a) Court-approved attorneys’ fees and costs for
       Plaintiffs’ Counsel; and (b) Court-approved Service Award for Bills.

  1.12 “Notice Packet” refers to, collectively, the Settlement Notice and Release and Claim Form
       to be issued to each Collective Member and Class Member, in accordance with Section 2.

  1.13 “Notice Period” shall mean be a period of thirty (30) days following service of the
       Settlement Notice.

  1.14 “Order Granting Approval of Settlement” or “Approval Order” means an order to be
       entered by the Court which gives final approval to the Settlement and this Agreement, and
       enters Final Judgment, dismissing the FLSA Claim and WWPCL Claim with prejudice.

  1.15 “Parties” collectively means the Named Plaintiff, Sara Bills, individually and on behalf of
       the Collective Members and Class Members whom she purports to represent, and the
       Defendant, TLC Homes.

  1.16 “Plaintiffs” means any and all members of the Settlement Class, including Plaintiff Sara
       Bills, Class Members, and Collective Members.

  1.17 “Plaintiffs’ Counsel” means Walcheske & Luzi, LLC.

  1.18 “Releasees” means TLC Homes and its predecessors and successors, parents, subsidiaries,
       divisions, and affiliates, and all of each such entity’s officers, directors, shareholders,
       managers, members, claimants, insurers, agents, attorneys and assigns, in their individual
       and representative capacities.

  1.19 “Settlement,” “Settlement Agreement,” or “Agreement” means this agreement and the
       exhibits hereto, which the Parties understand and agree set forth all material terms and
       conditions of the Settlement between them regarding the FLSA Claim and WWPCL Claim,
       and which is subject to Court approval.

  1.20 “Settlement Effective Date” means a date which is thirty (30) days after the entry of Final
       Order Approving Settlement in Bills v. TLC Homes Inc., Case No. 19-cv-148.

  1.21 “Settlement Check” means the check issued to each Plaintiff for their proportionate share
       of the Net Settlement Fund calculated in accordance with this Agreement.

  1.22 “Settlement Check Void Date” means the 120-day period that a Plaintiff has to sign and
       cash a Settlement Check after it is received as defined in Section 2.4.



QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 3 of 29 Document 26-1
  1.23 “Settlement Class” means all hourly-paid, non-exempt Direct Service Professionals
       (“DSPs”) employed by Defendant in its Wisconsin facilities within the two (2) year period
       immediately preceding the filing of the Complaint and who received a non-discretionary
       Retention Bonus, Pick-up Stipend, or Direct Care Worker Fund bonus.

     1.24 “Settlement Payments” means the settlement payment amounts attributed to each Plaintiff,
          in accordance with Section 3 for the amounts reflected in Exhibit A.

     1.25 “Settlement Notice” means the document entitled Notice of Settlement to be approved by
          the Court in a form substantially similar to the document attached hereto as Exhibit B.

     1.26 “WWPCL Claim” means the WWPCL claims raised on behalf of the putative Class
          Members in the litigation captioned Bills v. TLC Homes Inc., Case No. 19-cv-148 filed in
          the United States District Court for the Eastern District of Wisconsin.

  1.27 “WWPCL Class” shall be comprised of all Class Members.

2.         JUDICIAL APPROVAL AND NOTICE TO PLAINTIFFS

  2.1      Binding Agreement. This Agreement is a binding agreement and contains all material
           agreed-upon terms for the Parties to seek a full and final settlement and dismissal of the
           FLSA Claim and WWPCL Claim.

     2.2   Preliminary Approval of Settlement.

           1. Within thirty (30) days from the execution of this Agreement, Plaintiffs’ Counsel shall
              file a joint Motion for Order Approving this Agreement (“Approval Motion”).
              Plaintiffs’ Counsel will provide Defendant’s Counsel with a draft of the Approval
              Motion for review and comment as soon as practicable before filing it with the Court.
              With the Approval Motion, Plaintiffs’ Counsel also will file this Agreement along with
              all Exhibits attached hereto. Among other things, the Approval Motion will ask the
              Court for:

                  a.     Preliminary approval of the settlement memorialized in this Agreement as
                         fair, reasonable, and adequate;

                  b.     Certification of this case as a class action under FED. R. CIV. P. 23 for the
                         purpose of settlement;

                  c.     Certification of this case as a collective action under 29 U.S.C. § 216(b) for
                         the purpose of settlement;

                  d.     Appointment of Plaintiff Sara Bills as the Class Representative and
                         Collective Representative;

                  e.     Appointment of Walcheske & Luzi, LLC as Class Counsel pursuant to Fed.
                         R. Civ. P. 23(g) and Collective Counsel pursuant to 29 U.S.C. § 216(b);

QB\61166419.1

            Case 2:19-cv-00148-PP Filed 01/21/20 Page 4 of 29 Document 26-1
                   f.     Approval of the Settlement Notice in the form of Exhibit B for distribution
                          to all Settlement Class members;

                   g.     A finding that the Settlement Notice to be given constitutes the best notice
                          practicable under the circumstances, including individual notice to all
                          Settlement Class members who can be identified with reasonable effort, and
                          constitutes valid, due, and sufficient notice to Settlement Class members in
                          full compliance with the requirements of applicable law, including the Due
                          Process clause of the United States Constitution;

                   h.     A direction that each potential Settlement Class member who wishes to be
                          included in the FLSA Collective must opt-in per the instructions set forth in
                          the Notice, and that their response must be postmarked within thirty (30)
                          days of mailing of the Settlement Notice;

                   i.     A direction that each potential Settlement Class member who wishes to be
                          excluded from the WWPCL Class must opt-out per the instructions set forth
                          in the Notice, and that their response must be postmarked within thirty (30)
                          days of mailing of the Settlement Notice;

                   j.     A direction that any Settlement Class member who has not properly and
                          timely requested exclusion from the WWPCL Class shall be bound in the
                          event the Court issues a Final Order Approving Settlement;

                   k.     That a Fairness Hearing be held at the earliest convenient time for the Court,
                          but in no event sooner than ninety (90) days after the close of the Notice
                          Period to determine whether this Agreement should be approved as fair,
                          reasonable, and adequate and whether the proposed Final Order Approving
                          Settlement should be entered;

                   l.     A direction that any Class Member or Collective Member who wishes to
                          object in any way to the proposed Agreement must file and serve such
                          written objections per the instructions set forth in the Settlement Notice and
                          as described immediately below, which must be postmarked no later than
                          thirty (30) days after the mailing of the Settlement Notice, together with
                          copies of all papers in support of his or her position. The Settlement Notice
                          shall state that the Court will not consider objections of any Class Member
                          or Collective Member who has not properly served copies of her or her
                          objections on a timely basis.


         2. Objection to Settlement

                Any Class Member or Collective Member who intends to object to the fairness of the
                Agreement must, by the date specified in the Preliminary Order Approving Settlement,


QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 5 of 29 Document 26-1
                file any such objection with the Court and provide copies of the objection to both
                Plaintiffs’ Counsel and Defendant’s Counsel.

                Any objection to the Agreement must include: (i) the objector’s full name, address, and
                telephone number; (ii) dates of employment at Defendant and job title(s) held; (iii) a
                written statement of all grounds for the objection, including any legal support for the
                objection; (iv) copies of any papers, briefs, or other documents upon which the
                objection is based; (v) a list of all persons who will be called to testify in support of the
                objection; and (vi) a statement whether the objector intends to appear at the Fairness
                Hearing. If the objector intends to appear at the Fairness Hearing through counsel, the
                objection must also state the identity of all attorneys representing the objector who will
                appear at the Fairness Hearing. Any Class Member or Collective Member who does
                not file a timely written objection to the settlement and notice of his or her intent to
                appear at the Fairness Hearing shall be foreclosed from seeking any adjudication or
                review of the settlement by appeal or otherwise.

         3. Request for Exclusion

                Any Class Member who wishes to be excluded from the WWPCL Class must submit a
                request for exclusion postmarked no later than thirty (30) days after the mailing of the
                Settlement Notice. Any Class Member who fails to submit a timely request to be
                excluded shall be subject to and bound by this Agreement and every order or judgment
                entered pursuant to this Agreement.

         4. Fairness Hearing

                On the date set forth in the Preliminary Approval Order or by such other Order as the
                Court will provide, a Fairness Hearing shall be held at which the Court will: (i) decide
                whether to certify the Settlement Class; (ii) decide whether to approve the Agreement
                as fair, reasonable, and adequate; and, (iii) decide Plaintiffs’ Counsel’s Motion for
                Attorneys’ Fees and Costs.

         5. Entry of Order Approving Settlement

                If this Agreement is finally approved by the Court, a Final Order Approving Settlement
                and directing the entry of an order pursuant to Federal Rule of Civil Procedure 54(b)
                shall be entered as follows:

                    a. Certifying the WWPCL Class pursuant to FED. R. CIV. P. 23 and the FLSA
                       Collective pursuant to 29 U.S.C. § 216(b) for settlement purposes only;
                    b. Approving the Agreement as fair, reasonable, and adequate as it applies to the
                       WWPCL Class and FLSA Collective;

                    c. Appointing Bills as Class Representative for the WWPCL Class and FLSA
                       Collective;



QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 6 of 29 Document 26-1
                  d. Appointing Walcheske & Luzi, LLC as counsel for the WWPCL Class and
                     FLSA Collective;

                  e. Declaring the Agreement to be binding on the Parties;

                  f. Dismissing with prejudice the Settlement Class members’ released claims;

                  g. Dismissing without prejudice the FLSA Claim and WWPCL Claim of the
                     Settlement Class members who properly and timely excluded themselves in full
                     accordance with the procedures set forth in this Agreement;

                  h. Dismissing without prejudice the FLSA Claim of the Settlement Class members
                     who do not properly and timely include themselves in full accordance with the
                     procedures set forth in this Agreement;

                  i. Indicating the amount of attorneys’ fees and costs to be awarded to Plaintiffs’
                     Counsel consistent with the Settlement.

     2.3   Within thirty (30) days after Final Judgment is entered, Defendant will deliver Settlement
           Checks, less all applicable withholdings as described in Section 3.4 below, to Plaintiffs’
           Counsel for distribution to Plaintiffs.

     2.4   Once delivered to Plaintiffs’ Counsel, the Settlement Checks will be forwarded to all
           Plaintiffs. Settlement Checks issued pursuant to this Agreement shall expire upon the
           Settlement Check Void Date, which is one hundred twenty (120) days after issuance. After
           the Settlement Check Void Date, Defendant will issue a stop payment order on all uncashed
           or returned checks. In the event that, before the close of the Settlement Check Void Date,
           Plaintiffs’ Counsel becomes aware that a Plaintiff did not receive the Settlement Check, or
           if a Plaintiff reports a lost or destroyed Settlement Check, or otherwise requests reissuance
           of her or her Settlement Check prior to the Settlement Check Void Date, Plaintiffs’ Counsel
           shall so advise Defendant’s Counsel and Defendant shall issue a stop payment order on the
           original check and issue a new check. In no event shall a Plaintiff be issued a replacement
           check until any prior check sent to them has been cancelled.

3.         SETTLEMENT TERMS

  3.1      Settlement Payments.

           1. Defendant agrees to pay up to the maximum Gross Settlement Amount, which shall
              fully resolve and satisfy any and all amounts to be paid to the Plaintiffs, any Court-
              approved Service Awards as more fully set forth herein, and any Court-approved
              attorneys’ fees and costs. Defendant will not be required to pay more than this amount
              under the terms of this Agreement, with the exception of Employer Payroll Taxes.




QB\61166419.1

            Case 2:19-cv-00148-PP Filed 01/21/20 Page 7 of 29 Document 26-1
         2. Any portion of the Net Settlement Fund that is unclaimed by Plaintiffs who do not
            timely sign and cash a Settlement Check, shall remain with the Defendant. There shall
            be no reallocation of unclaimed settlement funds to Plaintiffs.

  3.2    Settlement Amounts Payable as Attorneys’ Fees and Costs.

         1. In their Approval Motion, Plaintiffs’ Counsel shall ask the Court to approve payment
            of $21,810.87 (Twenty-One Thousand Eight Hundred and Ten Dollars and Eighty-
            Seven Cents) from the Gross Settlement Amount as an award of attorneys’ fees and
            reasonable actual case-related costs and expenses from the Gross Settlement Amount.
            Defendant agrees that said fees and costs are reasonable and shall not oppose these
            requests. These amounts shall constitute full satisfaction of any claim for attorneys’
            fees or costs, and Plaintiffs agree that they shall not seek, nor be entitled to, any
            additional attorneys’ fees or costs under any theory or from any source, incurred in
            relation to this case.

         2. The substance of Plaintiffs’ Counsel’s application for attorneys’ fees and costs is not
            part of this Agreement and is to be considered separately from the Court’s consideration
            of the fairness, reasonableness, adequacy, and good faith of the Settlement and this
            Agreement. The outcome of any proceeding related to Plaintiffs’ Counsel’s application
            for attorneys’ fees and costs shall not terminate this Agreement or otherwise affect the
            Court’s ruling on the Approval Motion. In the event that the Court (or any appellate
            court) awards less than the requested amounts, only the awarded amounts shall be paid
            to Plaintiffs’ Counsel and shall constitute full satisfaction of the obligations of this
            Section and full payment hereunder. Any money requested for attorneys’ fees or costs
            that are not approved by the Court shall remain with the Defendant.

  3.3    Service Award.

         1. In the Approval Motion, Bills will apply to the Court for a service award payable from
            the Gross Settlement Amount for the services she rendered to the Plaintiffs. Bills will
            request payment of Three Thousand Five Hundred Dollars and Zero Cents ($3,500.00).
            Defendant agrees to and shall not oppose this request.

         2. This Service Award and any requirements for obtaining any such payment are separate
            and apart from, and in addition to, Bills’ recovery from the Net Settlement Fund as a
            Plaintiff. The substance of the Bills’ application for a Service Award is not part of this
            Agreement and is to be considered separately from the Court’s consideration of the
            fairness, reasonableness, adequacy and good faith of the Settlement and this
            Agreement. The outcome of the Court’s ruling on the application for a Service Award
            shall not terminate this Agreement or otherwise affect the Court’s ruling on the
            Approval Motion. Any Service Award money not approved by the Court shall remain
            with the Defendant.

  3.4    Distribution and Treatment of Payments.



QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 8 of 29 Document 26-1
         1. The payments from the Gross Settlement Amount to Plaintiffs’ Counsel for any Court-
            approved attorneys’ fees and costs will be wired to Plaintiffs’ Counsel by Defendant
            within thirty (30) days after the Court has approved such payments, provided Plaintiffs’
            Counsel has provided adequate account information to Defendant at least ten (10) days
            prior to this deadline..

         2. The Settlement Checks and Service Awards will be mailed to Plaintiffs by Plaintiffs’
            Counsel in accordance with Section 2.3, above.

         3. The allocation to Plaintiffs for their Settlement Payments will be made from the Net
            Settlement Fund for the gross amounts reflected on a pro rata basis.

         4. Tax and Other Characterization of Payments.

                a. Payments of attorneys’ fees and costs pursuant to Section 3.2 shall be made
                   without withholding, and be reported to the Internal Revenue Service (“IRS”)
                   and to Plaintiffs’ Counsel on an IRS Form 1099.

                b. Payment of a Service Award pursuant to Section 3.3 shall be made without
                   withholding, and be reported to the IRS and to Bills on an IRS Form 1099.

                c. The payments to each Plaintiff pursuant to Section 3.1 shall be treated as alleged
                   wage relief. These payments shall be made net of all applicable employment
                   taxes, including, without limitation, federal, state and local income tax
                   withholding and the employee share of the FICA tax, and shall be reported to
                   the IRS and the payee under the payee’s name and Social Security number on
                   an IRS Form W-2. Defendant shall withhold payroll taxes and other lawful
                   withholdings and will issue each Plaintiff an IRS Form W-2. These payments
                   will not be taken into account or treated as wages or compensation in connection
                   with any of Defendant’s benefit or related plans.

                d. The employee portion of all applicable income and payroll taxes will be the sole
                   responsibility of the individual Plaintiff receiving a Settlement Check or
                   Service Award. The Parties and their Counsel make no representations as to
                   the taxability of any portions of the settlement payments to any Plaintiffs, the
                   payment of any costs or award of attorneys’ fees, or any payment to the
                   Plaintiffs. Neither Plaintiffs’ Counsel nor Defendant’s Counsel intend anything
                   contained herein to constitute legal advice regarding the taxability of any
                   amount paid hereunder, nor will it be relied upon as such.

                e. None of the amounts paid to the Plaintiffs shall create any credit for, be included
                   in, or otherwise affect the calculation or the accrual of any employee benefits
                   in any plans, programs, agreements or policies sponsored, maintained or
                   contributed to by Defendant, including for purposes of any bonus of any kind.

4.       RELEASE OF CLAIMS


QB\61166419.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 9 of 29 Document 26-1
  4.1      Release By Collective Members. Conditioned upon the Court’s issuance of the Final
           Approval Order, and in exchange for the monetary consideration recited in this Agreement,
           Bills hereby agrees to dismiss the FLSA Claim with prejudice, and each Collective
           Member, including Bills, will release the Releasees from: any and all wage and hour claims
           that accrued while employed at Defendant through the date of the Final Approval Order as
           an hourly paid, non-exempt DSP, relating back to the full extent of the applicable statute
           of limitations and continuing through the entry of Final Judgment, including, all state and
           federal claims for unpaid overtime wages, and related claims for penalties, interest,
           liquidated damages, attorneys’ fees, costs, and expenses, and any other claims derived from
           the alleged failure to pay such wages when due pursuant to Fair Labor Standards Act of
           1938 (“FLSA”), 29 U.S.C. § 201, et. seq., and Wisconsin’s Wage Payment and Collection
           Laws (“WWPCL”), Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. §
           103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and Wis. Admin. Code § DWD
           272.001 et seq.

  4.2      Release By Class Members. Conditioned upon the Court’s issuance of the Approval Order
           and the entry of Final Judgment, and in exchange for the monetary consideration recited in
           this Agreement, Bills hereby agrees to dismiss the WWPCL Claim with prejudice, and
           each Class Member, including Bills, will release the Releasees from: any and all wage and
           hour claims that accrued while employed at Defendant through the date of the Final
           Approval Order as an hourly paid, non-exempt DSP, relating back to the full extent of the
           applicable statute of limitations and continuing through the entry of Final Judgment,
           including, all state claims for unpaid overtime wages, and related claims for penalties,
           interest, liquidated damages, attorneys’ fees, costs, and expenses, and any other claims
           derived from the alleged failure to pay such wages when due pursuant to Wisconsin’s Wage
           Payment and Collection Laws (“WWPCL”), Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01
           et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and Wis.
           Admin. Code § DWD 272.001 et seq.

5.         VOIDING THE AGREEMENT

     5.1   If the Court rejects the Settlement and/or this Agreement, fails to approve and enter the
           Final Approval Order in substantially the form submitted by the Parties, or fails to enter
           Final Order Approving Settlement, unless the Parties agree in writing, this Agreement shall
           be void ab initio except as to the provisions expressly stated in this Agreement to survive,
           and Defendant shall have no obligations to make any payments under the Settlement or
           this Agreement.

     5.2   A decision of the Court declining to approve any material condition of this Agreement
           which effects a fundamental change of the Parties’ agreement (except as to any payment
           under Sections 3.2 and 3.3), including but not limited to requiring that Defendant pay any
           amount in excess of the Gross Settlement Amount except as described herein, shall render
           the entire Settlement voidable and unenforceable as to all Parties at the option of either
           Party. Each Party may exercise its option to void this Settlement by giving notice, in
           writing, to the other and to the Court within fifteen (15) days of the Court’s disapproval of
           any material condition, but in no event at any time after the Approval Order.


QB\61166419.1

           Case 2:19-cv-00148-PP Filed 01/21/20 Page 10 of 29 Document 26-1
     5.3   In the event that the Court fails to approve the Settlement and/or this Agreement, the Parties
           (a) must attempt to renegotiate the Settlement for the purpose of obtaining Court approval
           of a renegotiated Settlement and Agreement and/or (b) either or both Parties may seek
           reconsideration or appellate review of the decision denying approval of the Settlement or
           Agreement. In the event reconsideration and/or appellate review is denied, or a mutually
           agreed-upon settlement modification is not approved, and the Parties decide to forego
           further negotiation of a settlement, the FLSA Claim and WWPCL Claim will proceed as if
           no settlement had been attempted. In that event, nothing in the Settlement or Agreement
           may be used by or against any Party under Rule 408 of the Federal Rules of Evidence.

6.         PARTIES’ AUTHORITY

  6.1      The signatories hereto hereby represent that they are fully authorized to enter into this
           Agreement and to bind the Parties (including all Plaintiffs, through their representation by
           Bills and Plaintiffs’ Counsel) hereto to the terms and conditions hereof.

7.         MUTUAL COOPERATION

  7.1      The Parties agree to reasonably cooperate with each other and to take all steps necessary
           and appropriate to obtain the Court’s approval of this Agreement and all of its terms and
           to effectuate the terms of this Agreement, including but not limited to, execution of such
           documents and to take such other action as may reasonably be necessary to implement the
           terms of this Agreement. The Parties to this Agreement shall use their commercially
           reasonable efforts, including all efforts contemplated by this Agreement and any other
           efforts that may become necessary by order of the Court, or otherwise, to effectuate this
           Agreement and the terms set forth herein. As soon as practicable after execution of this
           Agreement, Plaintiffs’ Counsel shall, with the assistance and cooperation of Defendant and
           their counsel, take all necessary steps to secure the Court’s approval of this Agreement.

8.         NOTICES

  8.1      Unless otherwise specifically provided herein, all notices, demands or other
           communications given hereunder shall be in writing and shall be deemed to have been duly
           given as of the third business day after mailing by United States registered or certified mail,
           return receipt requested, addressed as follows:

           To Plaintiffs:

           Mr. Matthew J. Tobin
           Walcheske & Luzi, LLC
           15850 W. Bluemound Rd, Suite 304
           Brookfield, WI 53005
           Telephone: (262) 780-1953
           Facsimile: (262) 565-6469
           E-Mail: mtobin@walcheskeluzi.com

           To Defendant:

QB\61166419.1

           Case 2:19-cv-00148-PP Filed 01/21/20 Page 11 of 29 Document 26-1
         Mr. Sean M. Scullen
         Quarles & Brady, LLP
         411 East Wisconsin Avenue, Suite 2350
         Milwaukee, WI 53202-4426
         Telephone: (414) 277-5421
         Facsimile: (414) 978-8978
         E-mail: sean.scullen@quarles.com

9.       NO ADMISSION OF LIABILITY

  9.1     Defendant denies all of the allegations made by Plaintiffs in the Complaint and denies that
          it is liable or owes damages to anyone with respect to the alleged facts or causes of action
          asserted in the Complaint. Nonetheless, without admitting or conceding any liability or
          damages whatsoever, Defendant has agreed to settle the FLSA Claim and WWPCL Claim
          on the terms and conditions set forth in this Agreement.

10.      INTERPRETATION AND ENFORCEMENT/MISCELLANEOUS TERMS

  10.1 Further Acts. Each Party, upon the request of any other Party, agrees to perform such
       further acts and to execute and deliver such other documents as are reasonably necessary
       to carry out the provisions of this Agreement.

  10.2 No Assignment. Plaintiffs’ Counsel and Bills represent and warrant that they have not
       assigned or transferred, or purported to assign or transfer, to any person or entity, any claim
       or any portion thereof or interest therein, including, but not limited to, any interest in the
       FLSA Claim, WWPCL Claim, FMLA Claim, or any related action, and any attempt to do
       so shall be of no force or effect.

  10.3 Entire Agreement. This Agreement constitutes the entire agreement between the Parties
       with regard to the subject matter contained herein, and all prior and contemporaneous
       negotiations and understandings between the Parties shall be deemed merged into this
       Agreement.

  10.4 Binding Effect. This Agreement shall be binding upon the Parties and, with respect to the
       Plaintiffs, their spouses, children, representatives, heirs, Administrators, executors,
       beneficiaries, conservators, attorneys and assigns.

  10.5 Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the terms
       and conditions of this Agreement at arms’ length. All terms and conditions of this
       Agreement in the exact form set forth in this Agreement are material to this Agreement and
       have been relied upon by the Parties in entering into this Agreement, unless otherwise
       expressly stated.

  10.6 Captions. The captions or headings of the Sections and paragraphs of this Agreement have
       been inserted for convenience of reference only and shall have no effect upon the
       construction or interpretation of any part of this Agreement.


QB\61166419.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 12 of 29 Document 26-1
  10.7 Construction. The determination of the terms and conditions of this Agreement has been
       by mutual agreement of the Parties. Each Party participated jointly in the drafting of this
       Agreement, and therefore the terms and conditions of this Agreement are not intended to
       be, and shall not be, construed against any party by virtue of draftsmanship.

  10.8 Governing Law. This Agreement shall in all respects be interpreted, enforced and
       governed by and under the laws of the State of Wisconsin, without regard to choice of law
       principles, except to the extent that the law of the United States governs any matter set
       forth herein, in which case such federal law shall govern.

  10.9 Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation and
       implementation of this Agreement as well as any and all matters arising out of, or related
       to, the interpretation or implementation of this Agreement and of the Settlement
       contemplated thereby.

  10.10Waivers, etc. to Be in Writing. No waiver, modification or amendment of the terms of this
       Agreement, whether purportedly made before or after the Court’s approval of this
       Agreement, shall be valid or binding unless in writing, signed by or on behalf of all Parties,
       and then only to the extent set forth in such written waiver, modification or amendment
       with any required Court approval. Any failure by any party to insist upon the strict
       performance by the other party of any of the provisions of this Agreement shall not be
       deemed a waiver of future performance of the same provisions or of any of the other
       provisions of this Agreement, and such party, notwithstanding such failure, shall have the
       right thereafter to insist upon the specific performance of any and all of the provisions of
       this Agreement.

  10.11Counterparts. The Parties may execute this Agreement in counterparts, and execution in
       counterparts shall have the same force and effect as if all Parties had signed the same
       original instrument.

  10.12Non-Publication. Plaintiffs’ Counsel and Plaintiffs agree to make no public comment,
       communications to the media, or any form of advertising or public announcement,
       including social media, regarding this settlement

  10.13Facsimile, Electronic and E-mail Signatures. Any Party may execute this Agreement by
       signing or by causing its counsel to sign, or by e-signature on the designated signature
       block below and transmitting that signature page via facsimile, e-mail, or other electronic
       means to counsel for the other Party. Any signature made and transmitted by facsimile, e-
       signature, or e-mail for the purpose of executing this Agreement shall be deemed an
       original signature for purposes of this Agreement and shall be binding upon the Party
       whose counsel transmits the signature page by facsimile, e-signature or e-mail.

  10.14Signatories. This Agreement is valid and binding if signed by Defendant’s authorized
       representative and Bills.



QB\61166419.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 13 of 29 Document 26-1
Case 2:19-cv-00148-PP Filed 01/21/20 Page 14 of 29 Document 26-1
Case 2:19-cv-00148-PP Filed 01/21/20 Page 15 of 29 Document 26-1
                                                    EXHIBIT A

TLC HOMES PAYOUT TOTAL             CLASS AMOUNT             COLLECTIVE MEMBER AMOUNT            TOTAL AMOUNT            FINAL POTENTIAL AMOUNT
Abel, Nina M                        $                9.46    $                           4.73                   14.19    $                  14.19
Aguilar, Tiffany N                  $               17.11    $                           8.55                   25.66    $                  25.66
Aicher, Michael R                   $                8.20    $                           4.10                   12.30    $                  12.30
Alicea, Angelica M                  $                0.80    $                           0.40                    1.20    $                   1.20
Allen, Gloria M                     $               67.65    $                          33.83                  101.48    $                 101.48
Altenburg, Rhonda                   $               19.97    $                           9.99                   29.96    $                  29.96
Anderson, Ashley M                  $                7.70    $                           3.85                   11.55    $                  11.55
Anderson, Latoria N                 $               12.76    $                           6.38                   19.14    $                  19.14
Anderson, Trina Zielinski           $               16.01    $                           8.01                   24.02    $                  24.02
Ashbeck, Rhiannon N                 $                0.38    $                           0.19                    0.57    $                   0.57
Bagemehl, Dawn                      $                1.99    $                           0.99                    2.98    $                   2.98
Ballester, Maria E                  $               21.17    $                          10.59                   31.76    $                  31.76
Ballog, Kristi L                    $               24.96    $                          12.48                   37.44    $                  37.44
Bammann, Julia N                    $               11.95    $                           5.98                   17.93    $                  17.93
Barber, Thomas A                    $                4.93    $                           2.47                    7.40    $                   7.40
Barkley, LaEisha V                  $                4.03    $                           2.02                    6.05    $                   6.05
Barron, Brent                       $                3.20    $                           1.60                    4.80    $                   4.80
Basler, Brittany L                  $                1.43    $                           0.72                    2.15    $                   2.15
Bastean, Jesse V                    $                7.27    $                           3.63                   10.90    $                  10.90
Baumgartner, Duane J                $                4.79    $                           2.39                    7.18    $                   7.18
Beck, Kyle A                        $                0.63    $                           0.32                    0.95    $                   0.95
Beck, Tiffany D                     $                0.11    $                           0.06                    0.17    $                   0.17
Behnke, Mary                        $                4.80    $                           2.40                     7.2    $                   7.20
Benfield, Melissa M                 $               14.83    $                           7.41                   22.24    $                  22.24
Benson, Mark J                      $               15.62    $                           7.81                   23.43    $                  23.43
Berg, Zachary Richard               $                4.01    $                           2.00                    6.01    $                   6.01
Berglund, Veronica L                $                8.23    $                           4.12                   12.35    $                  12.35
Bergman, Maurice                    $               10.08    $                           5.04                   15.12    $                  15.12
Bergner, Alexis Rae                 $               39.71    $                          19.85                   59.56    $                  59.56
Beyersdorf, Sally A                 $                2.05    $                           1.03                    3.08    $                   3.08
Bickford, Abbey M                   $               58.26    $                          29.13                   87.39    $                  87.39
Biever, Jessica M                   $                0.29    $                           0.15                    0.44    $                   0.44
Bills, Sara J                       $              100.11    $                          50.06                  150.17    $                 150.17
Bivens, Jennifer                    $               17.74    $                           8.87                   26.61    $                  26.61
Black, Jazzmon Raletta              $               18.15    $                           9.08                   27.23    $                  27.23
Blanchette, Kristen Irene           $               55.17    $                          27.59                   82.76    $                  82.76
Blankley, Casey A                   $               18.95    $                           9.48                   28.43    $                  28.43
Bliss, Timothy M                    $               11.04    $                           5.52                   16.56    $                  16.56
Bokota, Michael Alex                $               29.73    $                          14.86                   44.59    $                  44.59
Boose, Ieisa L                      $               43.01    $                          21.50                   64.51    $                  64.51
Bouchonville, Rainie                $                0.97    $                           0.48                    1.45    $                   1.45
Bradl, Brenda                       $                4.29    $                           2.14                    6.43    $                   6.43
Breuninger, Debra                   $                0.76    $                           0.38                    1.14    $                   1.14
Briggs, Aaleiyah M                  $               87.13    $                          43.57                   130.7    $                 130.70
Brisco, Sa'Da A                     $                0.29    $                           0.14                    0.43    $                   0.43
Broadway, Darryl                    $                1.40    $                           0.70                    2.10    $                   2.10
Brooner, Morgan G                   $               20.10    $                          10.05                   30.15    $                  30.15
Brown, Bill T                       $               18.57    $                           9.28                   27.85    $                  27.85
Brown, Geoffrey                     $                0.45    $                           0.23                    0.68    $                   0.68
Brown, Holly R                      $                2.83    $                           1.42                    4.25    $                   4.25
Brown, Michelle Marie               $                8.18    $                           4.09                   12.27    $                  12.27
Brulla, Dawn M                      $                0.90    $                           0.45                    1.35    $                   1.35
Brunmeier, Alexandra Leigh          $               13.70    $                           6.85                   20.55    $                  20.55
Bunker, Stephanie A                 $               38.39    $                          19.19                   57.58    $                  57.58
Burch, Cassandra                    $               24.21    $                          12.10                   36.31    $                  36.31
Burrows, Tyler D                    $              221.10    $                         110.55                  331.65    $                 331.65
Butcher, Brenisha Lashunda          $                5.99    $                           2.99                    8.98    $                   8.98
Butler, Shemika S                   $               13.29    $                           6.64                   19.93    $                  19.93
Buxbaum, Valerie M                  $                0.20    $                           0.10                     0.3    $                   0.30
Byars, Olivia M                     $                0.15    $                           0.08                    0.23    $                   0.23
Bychinski, Julie Ann                $               21.35    $                          10.67                   32.02    $                  32.02
Cadkin, Lisa M                      $                8.43    $                           4.22                   12.65    $                  12.65
Campbell, Kelly Lynn                $                6.29    $                           3.15                    9.44    $                   9.44
Carter, Arnesha P                   $               14.31    $                           7.15                   21.46    $                  21.46
Cashore, Maria R                    $              162.45    $                          81.22                  243.67    $                 243.67
Chavez, Edwin G                     $                0.41    $                           0.20                    0.61    $                   0.61
Christenson, Annette Jean           $               16.48    $                           8.24                   24.72    $                  24.72
Clayborn, Elvira                    $                4.64    $                           2.32                    6.96    $                   6.96
Cline, Janet Michelle               $               14.57    $                           7.29                   21.86    $                  21.86
Cline, Janet Michelle               $                6.63    $                           3.32                    9.95    $                   9.95
Coats, Diane M                      $                0.41    $                           0.21                    0.62    $                   0.62
Coffin, Margarette                  $               24.99    $                          12.49                   37.48    $                  37.48
Cooper, Sydney C                    $                0.05    $                           0.03                    0.08    $                   0.08
Crawford, Amberdawn                 $               34.02    $                          17.01                   51.03    $                  51.03
Crossman, Britny M                  $                2.57    $                           1.28                    3.85    $                   3.85
Curry, Krystal M                    $                0.80    $                           0.40                     1.2    $                   1.20
Daniels, Adrian                     $                8.22    $                           4.11                   12.33    $                  12.33
Daniels, Alannah S                  $               37.35    $                          18.68                   56.03    $                  56.03
Darden, Natasha                     $                5.99    $                           2.99                    8.98    $                   8.98
Davis, Isha S                       $               17.00    $                           8.50                    25.5    $                  25.50
De Lude, Christopher Wayne          $                0.15    $                           0.07                    0.22    $                   0.22
Deering, John Fredrick              $               33.15    $                          16.58                   49.73    $                  49.73
Dejesus Encarnacion, Kaylynn M      $                7.20    $                           3.60                    10.8    $                  10.80
Denis, Katie J                      $                1.27    $                           0.63                    1.90    $                   1.90
Denis, Katie J                      $                3.52    $                           1.76                    5.28    $                   5.28
Diedrich, Bobbi S                   $                7.39    $                           3.70                   11.09    $                  11.09
Diedrich, Linda S                   $                0.92    $                           0.46                    1.38    $                   1.38
Dixon, Erica J                      $               30.51    $                          15.25                   45.76    $                  45.76
Drake, Stephani E                   $               23.07    $                          11.53                   34.60    $                  34.60
Dubinski, Susanna                   $                0.10    $                           0.05                    0.15    $                   0.15
Ducharme, Julie A                   $                2.47    $                           1.23                     3.7    $                   3.70




                           Case 2:19-cv-00148-PP Filed 01/21/20 Page 16 of 29 Document 26-1
Dukes, Daja                        $                48.60   $          24.30          72.9   $    72.90
Durham, Jasmine                    $                65.73   $          32.87          98.6   $    98.60
Dworak, Ashley                     $                 9.66   $           4.83         14.49   $    14.49
Eddie, Teela D                     $                 3.62   $           1.81          5.44   $     5.44
Edmark, Lisa B                     $                19.27   $           9.63          28.9   $    28.90
Ellington, Bruce R                 $               108.61   $          54.31        162.92   $   162.92
Elliott, Tenesia S                 $                 4.85   $           2.42          7.27   $     7.27
Engelbrecht, Patricia S            $                 1.42   $           0.71          2.13   $     2.13
Enoch, Quantario treymaine         $                 3.98   $           1.99          5.97   $     5.97
Espinoza, Christina M              $                 7.33   $           3.67            11   $    11.00
Evans, Danielle B                  $                90.12   $          45.06        135.18   $   135.18
Evans, Donte                       $                64.95   $          32.48         97.43   $    97.43
Evans, Holly                       $                40.19   $          20.09         60.28   $    60.28
Felde, Michele A                   $                70.27   $          35.14        105.41   $   105.41
Fisher, Dianna                     $                33.49   $          16.75         50.24   $    50.24
Fisher, Katherine A                $               111.74   $          55.87        167.61   $   167.61
Flanagan, Tamica                   $                12.41   $           6.20         18.61   $    18.61
Ford, Paige A                      $                60.90   $          30.45         91.35   $    91.35
Fortney, Sheena T                  $                 0.89   $           0.44          1.33   $     1.33
Franklin, Quantisha                $                45.80   $          22.90          68.7   $    68.70
Frazier, Serrina Kwanta            $                 8.56   $           4.28         12.84   $    12.84
Frazier, Sheana                    $                 1.66   $           0.83          2.49   $     2.49
Freeman, Heidi J                   $                 2.62   $           1.31          3.93   $     3.93
Frei, Dorris M                     $                 5.57   $           2.78          8.35   $     8.35
Fry, Emmy Monica                   $                 0.01   $           0.01          0.02   $     0.02
Fugate, Amanda                     $                 1.32   $           0.66          1.98   $     1.98
Fugate, Amanda Rose                $                27.94   $          13.97         41.91   $    41.91
Garcia, Margarette H.              $                75.93   $          37.97         113.9   $   113.90
Gates, William E                   $                18.72   $           9.36         28.08   $    28.08
Gauf, Samantha J                   $               283.61   $         141.80        425.41   $   425.41
Gebauer, Michelle L                $                19.00   $           9.50          28.5   $    28.50
Gebauer, Tracey L                  $                29.81   $          14.90         44.71   $    44.71
Gibbs, Latisha                     $                37.72   $          18.86         56.58   $    56.58
Gichuhi, Millicent                 $                 4.98   $           2.49          7.47   $     7.47
Gilbert, Crystal D **              $                36.85   $          18.42         55.27   $    55.27
Giles, Wayne D                     $                11.07   $           5.54         16.61   $    16.61
Gipson, Iesha                      $                15.77   $           7.89         23.66   $    23.66
Golden, Shanon M                   $                41.11   $          20.55         61.66   $    61.66
Gonzales, Martina                  $                 5.42   $           2.71          8.13   $     8.13
Gosse, Danielle M                  $                 5.81   $           2.91          8.72   $     8.72
Green, Cynthia J                   $                19.71   $           9.85         29.56   $    29.56
Gutbrod, Jennifer A                $                 0.52   $           0.26          0.79   $     0.79
Hadzidedic, Indira                 $               149.51   $          74.76        224.27   $   224.27
Hagen, Deborah J                   $                15.40   $           7.70          23.1   $    23.10
Hall, Jamie G                      $               194.33   $          97.17        291.50   $   291.50
Hammond, Amanda C                  $                43.40   $          21.70          65.1   $    65.10
Hammonds, Christine **             $                 0.57   $           0.29          0.86   $     0.86
Hampton, Shantel L                 $                 4.99   $           2.49          7.48   $     7.48
Harrell, Tarneshia N               $                 1.32   $           0.66          1.98   $     1.98
Harris, Penita L                   $                55.83   $          27.92         83.75   $    83.75
Haskins, Amber L                   $                 6.25   $           3.13          9.38   $     9.38
Heck, Brian S                      $                15.49   $           7.74         23.23   $    23.23
Heck, Valerie M                    $                 6.85   $           3.43         10.28   $    10.28
Herdt, Elizabeth N                 $                 3.17   $           1.59          4.76   $     4.76
Hernandez-Perez, Maricela **       $                46.27   $          23.13          69.4   $    69.40
Higgins, Darnesha Rochelle         $                 8.36   $           4.18         12.54   $    12.54
Hill, Danielle M                   $                 2.70   $           1.35          4.05   $     4.05
Hoeffner, Mary                     $                 6.30   $           3.15          9.45   $     9.45
Hoffman, Ashley M                  $                34.17   $          17.08         51.25   $    51.25
Holloway, Timmisha M               $               117.71   $          58.85        176.56   $   176.56
Holtz, Lisa A                      $                18.42   $           9.21         27.63   $    27.63
Hopkins, Shannon M                 $                25.61   $          12.81         38.42   $    38.42
Houghton, Debra J                  $                 0.05   $           0.03          0.08   $     0.08
Hubbard, Tawanda lashawn           $                40.17   $          20.09         60.26   $    60.26
Hubele, Kyle Douglas               $                15.57   $           7.78         23.35   $    23.35
Hubele, Shannon E                  $                 3.05   $           1.52          4.57   $     4.57
Hudson, Paris Teshan               $                11.59   $           5.79         17.38   $    17.38
Hudson, Shanquena                  $                41.15   $          20.57         61.72   $    61.72
Hughes, William P                  $                35.63   $          17.82         53.45   $    53.45
Huremovic, Emir                    $                 7.96   $           3.98         11.95   $    11.95
Hutton, Alexandra                  $                 7.34   $           3.67         11.01   $    11.01
Igyarto, Christopher M             $                 7.05   $           3.52         10.57   $    10.57
Jackson, Saucha V                  $                48.10   $          24.05         72.15   $    72.15
Jaimes, Erica A                    $                 2.61   $           1.30          3.91   $     3.91
James, Brittany                    $                11.07   $           5.53          16.6   $    16.60
James, Vickie Ann                  $                 0.30   $           0.15          0.45   $     0.45
Jassoy, Christy M                  $                 4.98   $           2.49          7.47   $     7.47
 Jaworski, Candace Marie           $                 2.59   $           1.29          3.88   $     3.88
Jelinek, Karen Louann              $                13.31   $           6.66         19.97   $    19.97
Johnson, Lee A                     $                14.62   $           7.31         21.93   $    21.93
Jolin, Marjorie                    $                 1.32   $           0.66          1.98   $     1.98
Jones, James H                     $                16.11   $           8.05         24.16   $    24.16
Jones, Kearra N                    $                17.29   $           8.65         25.94   $    25.94
Jordan, Samantha                   $                 5.48   $           2.74          8.21   $     8.21
Joseph, Chrystal G                 $                15.15   $           7.58         22.73   $    22.73
Judnic, Christine L                $                83.77   $          41.89        125.66   $   125.66
Jump, Portia A                     $                17.69   $           8.84         26.53   $    26.53
Kannenberg, Amber R                $                 0.75   $           0.38          1.13   $     1.13
Kannenberg, Kyle G                 $                22.55   $          11.27         33.82   $    33.82
Kaping, Kimberly                   $                 8.80   $           4.40          13.2   $    13.20
Kennedy, Jessica L                 $                 9.11   $           4.55         13.66   $    13.66
Keyes, Jonathan Berry              $                 5.84   $           2.92          8.76   $     8.76
Kienappel, Amanda rae              $                11.95   $           5.98         17.93   $    17.93




                           Case 2:19-cv-00148-PP Filed 01/21/20 Page 17 of 29 Document 26-1
Kiley, Elizabeth                   $                 2.33   $           1.17           3.5   $     3.50
King, Christopher L                $                 0.03   $           0.01          0.04   $     0.04
Kluck, Norma J                     $                 3.98   $           1.99          5.97   $     5.97
Koeser, Amy                        $                 1.50   $           0.75          2.25   $     2.25
Kolenc, Wendy J                    $                 2.02   $           1.01          3.03   $     3.03
Konitzer, Casey                    $                 5.43   $           2.71          8.14   $     8.14
Kroner, Kendall                    $                 1.66   $           0.83          2.49   $     2.49
Kropuenske, Lynn                   $                13.80   $           6.90          20.7   $    20.70
Kuchynka, Cody R                   $                 5.41   $           2.70          8.11   $     8.11
Kunert, Shannon S                  $                14.40   $           7.20          21.6   $    21.60
Ladwig, Noelle A                   $                 2.87   $           1.43           4.3   $     4.30
Laehr, Jessica L                   $                29.45   $          14.72         44.17   $    44.17
LaFague, Guerline                  $                14.97   $           7.48         22.45   $    22.45
Lajeunesse, Stephanie M            $                 4.75   $           2.38          7.13   $     7.13
Larson, Lenet S                    $                 3.00   $           1.50           4.5   $     4.50
Layman, Erik                       $                22.49   $          11.25         33.74   $    33.74
Ledvina, Jerica L                  $                 1.70   $           0.85          2.55   $     2.55
Lemberger, Christopher michael     $                13.32   $           6.66         19.98   $    19.98
Lewellyn, Tina Marie               $                 1.43   $           0.71          2.14   $     2.14
Lindsay, Timothy Michael           $                10.83   $           5.41         16.24   $    16.24
Linsmeier, Linda K                 $                 6.70   $           3.35         10.05   $    10.05
Livingood Courtney                 $                 4.22   $           2.11          6.33   $     6.33
Lopez, Glennie J                   $                 0.99   $           0.49          1.48   $     1.48
Love, Jacqueline                   $                70.20   $          35.10         105.3   $   105.30
Loveless, LeAnne K                 $                 4.85   $           2.43          7.28   $     7.28
Ludwig, John J                     $               147.89   $          73.94        221.83   $   221.83
Ludwig, Katie L                    $                28.73   $          14.37          43.1   $    43.10
Luke, Matthew D                    $                 4.10   $           2.05          6.15   $     6.15
Lynch, Elizabeth R                 $                 0.40   $           0.20           0.6   $     0.60
Lyskawa, Amy                       $                 1.05   $           0.53          1.58   $     1.58
Magadan, Felipa D                  $                 3.27   $           1.63           4.9   $     4.90
Marlyere, Sabrina                  $                42.29   $          21.15         63.44   $    63.44
Martin, Jermaine Antonio           $                50.65   $          25.33         75.98   $    75.98
Martinez, Alexis A                 $                 4.50   $           2.25          6.75   $     6.75
Mason, Crystal R                   $                65.76   $          32.88         98.64   $    98.64
Matrick, McKenzie M                $                 2.27   $           1.13           3.4   $     3.40
Matthews, Sarah                    $                 2.57   $           1.28          3.85   $     3.85
Matuszewski, Gregory               $                16.47   $           8.23          24.7   $    24.70
McClellan, Krista ann              $                 5.18   $           2.59          7.78   $     7.78
McKenzie, Terri                    $                 9.97   $           4.98         14.95   $    14.95
McLaughlin, Natividad              $               284.05   $         142.02        426.07   $   426.07
McPeak, Damonica M                 $                 3.07   $           1.53           4.6   $     4.60
McQueen, Maurice M                 $                 0.54   $           0.27          0.81   $     0.81
Medina, Peggie A                   $                 0.63   $           0.32          0.95   $     0.95
Meyer, Kayleigh                    $                 2.94   $           1.47          4.42   $     4.42
Meise, Anabelle                    $                23.33   $          11.67            35   $    35.00
Mickelson, Norman A                $                 7.66   $           3.83         11.49   $    11.49
Miller, Jared                      $                12.14   $           6.07         18.21   $    18.21
Mills, Amanda Lynn                 $               101.87   $          50.94        152.81   $   152.81
Mohammed, Shannon                  $                 1.23   $           0.62          1.85   $     1.85
Monberg, Tammy L.                  $                23.11   $          11.56         34.67   $    34.67
Monteith, Jennifer                 $                 4.68   $           2.34          7.02   $     7.02
Murphy, Alexandria N               $                 1.95   $           0.98          2.93   $     2.93
Murphy, Stanley Alan               $                 7.63   $           3.81         11.44   $    11.44
Nack, Nicole Marie                 $                33.89   $          16.94         50.83   $    50.83
Nelson, George W                   $                 2.43   $           1.22          3.65   $     3.65
Nielson, Amanda Marie              $                 5.30   $           2.65          7.95   $     7.95
Nienow, Peter C                    $                 3.73   $           1.87           5.6   $     5.60
Nuzum, Yvonne                      $                 4.46   $           2.23          6.69   $     6.69
Nachtigal, Dustin                  $                19.45   $           9.72         29.17   $    29.17
Offenbecher, Kristi L              $                 2.18   $           1.09          3.27   $     3.27
Olday, Heather Rena                $                 0.85   $           0.42          1.27   $     1.27
Oliver, Uriah                      $                 2.15   $           1.08          3.23   $     3.23
Orick, Taylor Marie                $                 7.27   $           3.64         10.91   $    10.91
Ortega, Brittnie Roquelle          $                 3.45   $           1.72          5.17   $     5.17
Ortega, Nestor                     $                 4.09   $           2.04          6.13   $     6.13
Ortiz, Yaluan                      $                42.35   $          21.17         63.52   $    63.52
Page, Jillayne Kathryn             $                 6.60   $           3.30          9.90   $     9.90
Paulick, Morgan P                  $                22.23   $          11.12         33.35   $    33.35
Payne, A-Nia Renita                $                44.95   $          22.48         67.43   $    67.43
Payne, Nneka K                     $                 4.06   $           2.03          6.09   $     6.09
Peetz, Wesley Adam                 $                 1.17   $           0.58          1.75   $     1.75
Peters Berg, Kimberly J            $                 2.58   $           1.29          3.87   $     3.87
Peterson, Kendall P                $                22.42   $          11.21         33.63   $    33.63
Pickard, Kelly L                   $                26.85   $          13.42         40.27   $    40.27
Pierce, Desiree Chantez            $                35.89   $          17.94         53.83   $    53.83
Piller, Timothy                    $                 2.17   $           1.08          3.25   $     3.25
Pinkerton, Thresa                  $                17.96   $           8.98         26.94   $    26.94
Prescott, Sara Kathryne            $                66.17   $          33.09         99.26   $    99.26
Price, Robert E                    $                16.40   $           8.20         24.60   $    24.60
Propson, Miranda M                 $                 0.72   $           0.36          1.08   $     1.08
Quistorf, Theresa A                $                 2.29   $           1.14          3.43   $     3.43
Rabida, Julie M                    $                 1.19   $           0.60          1.79   $     1.79
Rahn, Jay T                        $                28.28   $          14.14         42.42   $    42.42
Rahmlow, Deanna L                  $                 5.58   $           2.79          8.37   $     8.37
Raymer, Angel M                    $                 7.04   $           3.52         10.56   $    10.56
Reeson, Kailee Rose                $                 3.44   $           1.72          5.16   $     5.16
Reeson, Tanya M                    $                 1.64   $           0.82          2.46   $     2.46
Reinholz, Scott R                  $                21.92   $          10.96         32.88   $    32.88
Reinholz, Tammy                    $                 6.52   $           3.26          9.78   $     9.78
Reiter, Amanda M                   $                22.22   $          11.11         33.33   $    33.33
Renteria, Artemio                  $                24.60   $          12.30          36.9   $    36.90
Renteria, Rebecca L                $                39.76   $          19.88         59.64   $    59.64




                           Case 2:19-cv-00148-PP Filed 01/21/20 Page 18 of 29 Document 26-1
Resch, Chelsea M                      $                10.37   $           5.18         15.55   $    15.55
Richter, Alan K                       $                 7.86   $           3.93         11.79   $    11.79
Riemer, Nancy Lee                     $                 1.39   $           0.69          2.08   $     2.08
Roland, Eric                          $                 1.63   $           0.82          2.45   $     2.45
Roller, April M                       $                14.81   $           7.41         22.22   $    22.22
Rosemond, Donna D                     $                15.60   $           7.80          23.4   $    23.40
Ross, Ricquia                         $                 0.74   $           0.37          1.11   $     1.11
Rudden, Wanda M                       $                 2.01   $           1.01          3.02   $     3.02
Rudolph, Noelle Elizabeth             $                11.83   $           5.92         17.75   $    17.75
Russell, Alexandria J                 $                 7.75   $           3.88         11.63   $    11.63
Russell, Susan M                      $                 1.50   $           0.75          2.25   $     2.25
Salazar, Joel M                       $                 0.97   $           0.48          1.45   $     1.45
Samson, Alan James                    $                 4.57   $           2.29          6.86   $     6.86
Santiago-Soto, Jeremy J               $                 3.68   $           1.84          5.51   $     5.51
Sawall, Monica Renee                  $                 6.59   $           3.30          9.89   $     9.89
Sawall, Patricia                      $                12.81   $           6.41         19.22   $    19.22
Schanen, Andrea Rae                   $                45.72   $          22.86         68.58   $    68.58
Scheel, Terry M                       $                49.58   $          24.79         74.37   $    74.37
Scheuers Sobiech, Quincy D            $                 1.67   $           0.83           2.5   $     2.50
Schneider, Mary Jo                    $                 0.77   $           0.39          1.16   $     1.16
Schmidt, Rita E.                      $                 0.59   $           0.30          0.89   $     0.89
Schmidt, Vickie L                     $                12.62   $           6.31         18.94   $    18.94
Schrimpf, Shaun                       $                10.00   $           5.00            15   $    15.00
Schuh, Rosella A                      $                 8.07   $           4.04         12.11   $    12.11
Schumaker, Nicole                     $                 1.77   $           0.89          2.66   $     2.66
Schwab, Tammi Ann                     $                52.21   $          26.10         78.31   $    78.31
Schwabe, Ashley K                     $                43.13   $          21.57          64.7   $    64.70
Seider, Lora C                        $                 7.89   $           3.94         11.83   $    11.83
Shannon, Napresha l                   $                27.70   $          13.85         41.55   $    41.55
Shaw, Megan M                         $                 0.75   $           0.38          1.13   $     1.13
Shaw, Patrick A                       $                95.76   $          47.88        143.64   $   143.64
Shaw, Zachary C                       $                78.69   $          39.35        118.04   $   118.04
Shay, Brittany N                      $                 5.48   $           2.74          8.22   $     8.22
Sheehy, Darlene S                     $                59.11   $          29.56         88.67   $    88.67
Sheets, Torie L                       $                 8.42   $           4.21         12.63   $    12.63
Shufflebotham, Matthew G              $                 2.77   $           1.38          4.15   $     4.15
Simon, Eldridge                       $                 0.70   $           0.35          1.05   $     1.05
Skattebo, Melissa M                   $                 0.49   $           0.24          0.73   $     0.73
Slattery, Amy M                       $                10.07   $           5.04         15.11   $    15.11
Sleger, Domonique J                   $                25.05   $          12.52         37.57   $    37.57
Smalley, Samantha R                   $                 8.90   $           4.45         13.35   $    13.35
Smart, Fredrick A                     $                41.55   $          20.78         62.33   $    62.33
Smiley, Tammy M                       $                28.56   $          14.28         42.84   $    42.84
Smith, Camille R                      $                 4.70   $           2.35          7.05   $     7.05
Smith, Steven P                       $                 9.60   $           4.80         14.40   $    14.40
Smith, Victoria L                     $                 1.38   $           0.69          2.08   $     2.08
Sole, Clinton J                       $                 9.37   $           4.69         14.06   $    14.06
Speights, Tannetta                    $                31.73   $          15.87          47.6   $    47.60
Spencer, Amanda                       $                 0.36   $           0.18          0.54   $     0.54
Stauber, Jennifer                     $                16.37   $           8.19         24.56   $    24.56
Stauffacher, Jennifer M               $                 6.83   $           3.41         10.24   $    10.24
Stellmach, John L                     $                 4.03   $           2.02          6.05   $     6.05
Stelzer, Stacey                       $                10.67   $           5.33            16   $    16.00
Stennette, Angela                     $                33.50   $          16.75         50.25   $    50.25
Stevenson, Julie                      $                 0.08   $           0.04          0.12   $     0.12
Stewart, Chukwuma V                   $               104.23   $          52.11        156.34   $   156.34
Stiles, Joyce P                       $                 1.00   $           0.50           1.5   $     1.50
Stokes, Rachel elisa                  $                 7.22   $           3.61         10.83   $    10.83
Strauss, Christine L                  $                56.83   $          28.42         85.25   $    85.25
Strong, Nakisha B                     $                23.23   $          11.61         34.84   $    34.84
Sturdivant, Keishaundae               $                12.91   $           6.46         19.37   $    19.37
Sullivan, Dree F                      $                17.91   $           8.96         26.87   $    26.87
Swift, Parrish D                      $                 3.24   $           1.62          4.86   $     4.86
Sumner, Salome L                      $                56.28   $          28.14         84.42   $    84.42
Szymanski, Jody E                     $                28.23   $          14.12         42.35   $    42.35
Taylor, Nefertia N                    $                10.55   $           5.28         15.83   $    15.83
Themer, Lorie A                       $                16.46   $           8.23         24.69   $    24.69
Theobald, Hannah                      $                 0.60   $           0.30           0.9   $     0.90
Thiel, Kristina A                     $                16.14   $           8.07         24.21   $    24.21
Thomas, Jessica marie                 $                 5.02   $           2.51          7.53   $     7.53
Thor, Toni M                          $                 9.56   $           4.78         14.34   $    14.34
Thorne, Megan A                       $                 8.57   $           4.29         12.86   $    12.86
Tomei, Gigi S                         $                20.30   $          10.15         30.45   $    30.45
Torres, Annette Marie                 $                 5.69   $           2.84          8.53   $     8.53
Treumer, Nicholas jon                 $                 5.99   $           2.99          8.98   $     8.98
Turner, Timothy A                     $                87.45   $          43.72        131.17   $   131.17
Urban, Ashlyn Maria                   $                 5.09   $           2.54          7.63   $     7.63
Van de Kamp, Margaret M               $                23.06   $          11.53         34.59   $    34.59
Vang, See                             $                 7.13   $           3.57          10.7   $    10.70
Vann, Ronnie B                        $                 1.09   $           0.54          1.63   $     1.63
Villani, Casey                        $                 3.67   $           1.83           5.5   $     5.50
Viverette, Curtis D                   $                 1.71   $           0.86          2.57   $     2.57
Vizcarrondo, Miguel A                 $                10.25   $           5.12         15.37   $    15.37
Wagner, Jan                           $                21.82   $          10.91         32.73   $    32.73
Walls, Kylie P                        $                10.24   $           5.12         15.36   $    15.36
Walters, Jacqulyn Annamarie           $                14.73   $           7.36         22.09   $    22.09
Walton, Cynthia                       $                20.73   $          10.36         31.09   $    31.09
Wangelin, Taylor Ann                  $                25.93   $          12.96         38.89   $    38.89
Ward, April M                         $                31.43   $          15.72         47.15   $    47.15
Ward, Dorothy                         $                 2.35   $           1.17          3.52   $     3.52
Wardell, Charles                      $                22.11   $          11.05         33.16   $    33.16
Wastlick, Keegan M                    $               127.45   $          63.72        191.17   $   191.17
Weinstock, Ann                        $                 1.13   $           0.57           1.7   $     1.70




                              Case 2:19-cv-00148-PP Filed 01/21/20 Page 19 of 29 Document 26-1
Westberry, Robert Gregory          $                12.23   $           6.11          18.34   $       18.34
White, Margo J                     $                79.31   $          39.66         118.97   $      118.97
Wiegand, Casandra L                $                33.33   $          16.66          49.99   $       49.99
Wilburn, Tamonica                  $                38.33   $          19.17           57.5   $       57.50
Williams, Dina M                   $                 1.20   $           0.60            1.8   $        1.80
Williams, Kim B                    $                 7.59   $           3.79          11.38   $       11.38
Williams, Shakeitha S              $                59.45   $          29.72          89.17   $       89.17
Wilson, Alexander william          $                38.55   $          19.27          57.82   $       57.82
Winters, Troy Eric                 $                48.37   $          24.18          72.55   $       72.55
Wohlgemuth, Angel Leah             $                 6.67   $           3.33             10   $       10.00
Wolczewski, Jacob J                $                 1.59   $           0.79           2.38   $        2.38
Wormley, Keyana                    $                 4.12   $           2.06           6.18   $        6.18
Wright, Kristianna N               $                12.35   $           6.18          18.53   $       18.53
Wuestenhagen, Nealy Patricia       $                 8.61   $           4.30          12.91   $       12.91
Young, Catherine E                 $               121.15   $          60.58         181.73   $      181.73
Young, Landon                      $                48.41   $          24.21          72.62   $       72.62
Youngs, Trevor J                   $                 1.43   $           0.72           2.15   $        2.15
Zabel, Stephanie M                 $               111.44   $          55.72        167.165   $      167.17
Zacharias, Erin M                  $                94.11   $          47.06         141.17   $      141.17
Zacharias, Meliena M               $                 4.69   $           2.34           7.03   $        7.03
Zalud, Emerald F                   $                14.85   $           7.42          22.27   $       22.27
TOTAL                                                                              $12,689    $   12,689.13




                           Case 2:19-cv-00148-PP Filed 01/21/20 Page 20 of 29 Document 26-1
                                         EXHIBIT B



    NOTICE OF CLASS AND COLLECTIVE ACTION AND PROPOSED SETTLEMENT

      If you worked as an hourly-paid, non-exempt Direct Service
     Professional (“DSP”) for TLC Homes, Inc. between the dates of
     January 28, 2016 and January 28, 2019, you may be entitled to
                     benefits under this settlement.
THIS NOTICE AFFECTS YOUR LEGAL RIGHTS. PLEASE READ IT CAREFULLY.

This is not a solicitation from a lawyer. A Federal Court has authorized this Notice.

TO:    Current and former Hourly-Paid DSPs of TLC Homes, Inc.

RE:    Settlement of Claims for Alleged Unlawful Payment Practices

•      Sara Bills (the “Class Representative”) filed a lawsuit in the United States District Court
       for the Eastern District of Wisconsin (Milwaukee Division), captioned Sara Bills v. TLC
       Homes, Inc., Case No. 19-cv-148, alleging that TLC Homes, Inc. (“TLC Homes”) failed
       to include certain non-discretionary compensation in hourly-paid, non-exempt employees’
       regular rates of pay for overtime compensation purposes (the “Lawsuit”).

•      TLC Homes denied the allegations but, to avoid costly and time-consuming litigation,
       entered into a Settlement Agreement and Release (the “Settlement”) with the Class
       Representative.

•      For settlement purposes, the Court certified the Lawsuit as a class action and collective
       action on behalf of hourly-paid, non-exempt employees who worked for TLC Homes, as
       follows:

       •      The following Rule 23 Class has been certified for settlement purposes for state law
              claims: All hourly-paid, non-exempt DSPs employed by TLC Homes within the
              two (2) year period immediately preceding the filing of the Complaint (ECF No. 1)
              who received a non-discretionary Retention Bonus, Pick-up Stipend, or Direct Care
              Worker Fund bonus in addition to their straight time rate of pay during workweeks
              in which said employees worked in excess of forty (40) hours identified in Exhibit
              A, attached.

       •      The following FLSA Collective has been certified for settlement purposes for
              federal law claims: All hourly-paid, non-exempt DSPs employed by TLC Homes
              within the three (3) year period immediately preceding the filing of the Complaint
              (ECF No. 1) who received a non-discretionary Retention Bonus, Pick-up Stipend,
              or Direct Care Worker Fund bonus in addition to their straight time rate of pay
              during workweeks in which said employees worked in excess of forty (40) hours
              identified in Exhibit A, attached.




        Case 2:19-cv-00148-PP Filed 01/21/20 Page 21 of 29 Document 26-1
                                           EXHIBIT B


•        This Notice is to inform you about the status of the Lawsuit, including your potential right
         to receive a share of the monies set aside by TLC Homes to resolve the Lawsuit (the
         “Settlement Fund”). Your legal rights are affected, and you have a choice to make in
         this action now.

    YOUR LEGAL                   RIGHTS            AND         OPTIONS             IN      THIS
    SETTLEMENT
                             Recipients of this Notice that were employed at TLC Homes at any
                             time between Janaury 28, 2017 and June 28, 2019 are assumed to be
                             members of the Rule 23 Class and no further action is necessary to
                             participate in the Rule 23 Class. If you were employed prior to and
                             did not work at TLC Homes after January 28, 2017, you cannot
                             participate in the Rule 23 Class.
    PARTICIPATE IN     THE
                             If you are and wish to remain a member of the Rule 23 Class and do
    RULE 23 CLASS
                             not additionally opt-into the FLSA Collective (described below) you
                             will receive the amount identified on Exhibit A, less applicable tax
                             withholdings, if any.
                             Participation in the Rule 23 Class will release all Wisconsin wage
                             payment collection law (“WWPCL”) claims against TLC Homes that
                             arose between January 28, 2017 and January 28, 2019.

                     As described below, if you exclude yourself, you are excluding
                     yourself from the Rule 23 Class and will not receive any funds from
    EXCLUDE YOURSELF
                     and will be unable to participate in the Settlement if you choose this
    FROM THE RULE 23
                     option, but will retain any rights you may have against TLC Homes
    CLASS
                     over the claims in this case and, if you choose to pursue them, may
                     do so with counsel of your choice.

                             If you wish to participate in the FLSA Collective you must compete
                             and return the “Opt-In Consent Form” by [DATE 30 days after notice
                             is distributed] (see Section 4, below). Failure to do so will make you
                             ineligible for the FLSA Collective.
    PARTICIPATE IN THE If you timely complete and return the “Opt-In Consent Form” and
    FLSA COLLECTIVE    join the FLSA Collective, you will receive the additional amount
                       identified on Exhibit A, less applicable tax withholdings, if any.
                             Participation in the FLSA Collective will release all federal Fair
                             Labor Standards Act (“FLSA”) wage and hour claims against TLC
                             Homes that arose between January 28, 2016 and January 28, 2019.




                                                  2
QB\61224463.1

          Case 2:19-cv-00148-PP Filed 01/21/20 Page 22 of 29 Document 26-1
                                          EXHIBIT B



                            If you qualify as a member of the Rule 23 Class and you take no
                            further action, you will remain a member of that Class and will
                            receive the Rule 23 Class amount noted above and will be bound by
 DO NOTHING                 the Settlement.
                            If you do not qualify as a member of the Rule 23 Class and take no
                            action, you will not be a part of this Lawsuit, you will not receive any
                            funds from the Lawsuit, and you will not be bound by the Settlement.

 OBJECT                     Write the Court about why you do not like the Settlement.
Your options are explained in this Notice. Please read it carefully.

 1.   What is this Lawsuit about?

The Class Representative brought this Lawsuit against TLC Homes on behalf of herself and all
other similarly situated hourly-paid, non-exempt DSP employees of TLC Homes between January
28, 2016 and January 28, 2019. The Class Representative alleges that TLC Homes failed to pay
wages, including overtime wages, as required by the WWPCL and the FLSA due to its alleged
failure to include certain non-discretionary compensation in hourly-paid, non-exempt DSPs’
regular rates of pay for overtime compensation purposes. The Lawsuit is currently pending before
the United States District Court for the Eastern District of Wisconsin (Milwaukee Division).

Through the Lawsuit, the Class Representative sought to recover from TLC Homes all unpaid
wages, including overtime wages, liquidated damages, and reasonable attorneys’ fees and costs,
on her behalf as well as on behalf of all other similarly situated hourly-paid, non-exempt employees
of TLC Homes. TLC Homes denies all of the Class Representative’s allegations, including that
TLC Homes violated the WWPCL or FLSA, and contends that its policies and practices were
compliant with applicable local, state and federal laws at all times. TLC Homes wishes to settle
this Lawsuit, however, to avoid costly and time-consuming litigation and does not admit to any
wrongdoing or liability.

The Court has not rendered any decisions or determination on the merits of the Class
Representative’s claims or TLC Homes’ defenses and expresses no opinion on the merits of the
Class Representative’s claims or TLC Homes’ defenses.

The Class Representative and TLC Homes have negotiated a Settlement on behalf of the Rule 23
Class and FLSA Collective as described above. While the Court has not made a final determination
on the outcome of the Lawsuit, it has preliminarily approved the proposed Settlement and
authorized this Notice.

 2. Payments Under the Settlement

For purposes of settlement, a Settlement Fund totaling $12,689.13 was created for payment: to
each individual who participates in the Lawsuit (as explained above, as well as in Section 3); of a
service payment to the Class Representative; and of Class Counsel’s attorneys’ fees and costs.


                                                 3
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 23 of 29 Document 26-1
                                         EXHIBIT B


Payments to Participants
The amounts of the monetary payments for which individuals who participate in the Lawsuit are
eligible was determined by recalculating each putative class and collective members’ regular rate
of pay for overtime compensation purposes based upon an approved methodology by the United
States Department of Labor. Payments to participants are commensurate with the amount
allegedly owed to putative class and collective members which varies based upon the amount of
overtime said employee worked as well as the amount of nondiscretionary compensation said
employee received.

Payment of Attorneys’ Fees and Costs
In addition to the above payments, TLC Homes will pay Class Counsel’s reasonable attorneys’
fees and costs of $21,810.87.

 3. Your Right to Participate and the Effect On Your Legal Rights

The claims at issue in the Lawsuit are pursuant to both state (WWPCL) and federal (FLSA) laws.
Depending on your level of participation in the Lawsuit, your legal rights under one or both laws
will be impacted. TLC Homes cannot terminate your employment, or treat you any differently
because of your participation in, or exclusion from, the Settlement.

Participate in the Rule 23 Class
For purposes of settlement, the Rule 23 Class is a class comprised of all hourly-paid, non-exempt
DSPs of TLC Homes who received a non-discretionary Retention Bonus, Pick-up Stipend, or
Direct Care Worker Fund bonus in addition to their straight time rate of pay between January 28,
2017 and January 28, 2019, as identified on Exhibit A. All recipients of this Notice who were
employed at any time between these dates are assumed to be participants in the Rule 23 Class and
no further action is necessary to participate in the Rule 23 Class.

Should the Settlement be approved by the Court, participation in the Rule 23 Class will result in
the release of all WWPCL claims that were or could have been asserted in the Lawsuit through the
date of the Final Order Approving Settlement.

Participate in the FLSA Collective
For settlement purposes, the FLSA Collective is a collective comprised of all hourly-paid, non-
exempt DSPs of TLC Homes who received a non-discretionary Retention Bonus, Pick-up Stipend,
or Direct Care Worker Fund bonus in addition to their straight time rate of pay between January
28, 2016 and January 28, 2019.

Individuals who wish to participate in the FLSA Collective in addition to the Rule 23 Class must
opt-into the FLSA Collective by completing and returning the enclosed “Opt-In Consent Form”
via U.S. mail, fax, or email, to Class Counsel:

                             By Mail:       Walcheske & Luzi, LLC
                                            15850 W. Bluemound Rd., Ste. 304
                                            Brookfield, WI 53005


                                               4
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 24 of 29 Document 26-1
                                          EXHIBIT B


                              By Fax:         262-565-6469

                              By Email:       contact@walcheskeluzi.com

You must return the “Opt-In Consent Form” on or before [DATE 30 days after notice is
distributed]. Failure to return the completed form before the deadline will result in you being
unable to join the FLSA Collective (but does not affect your participation in the Rule 23 Class, if
you qualify as a member of the Rule 23 Class).

Should the Settlement be approved by the Court, participation in the FLSA Collective will result
in your release of all federal law claims that were or could have been asserted in the Lawsuit
through the date of the Final Order Approving Settlement.

If You Request to be Excluded
If you qualify as a member of the Rule 23 Class (meaning you were employed at TLC Homes any
time between January 28, 2017 and January 28, 2019 as an hourly-paid non-exempt DSP who
received a non-discretionary Retention Bonus, Pick-up Stipend, or Direct Care Worker Fund bonus
in addition to their straight time rate of pay during this time period identified on Exhibit A) and
you do not want to participate in the Lawsuit whatsoever, you must submit a request for exclusion.
To be effective, the request for exclusion must: (i) include your full name, address, and telephone
number; (ii) include your dates of employment at TLC Homes and job title(s); and, (iii) specifically
state your desire to be excluded from the settlement in Sara Bills v. TLC Homes, Inc., Case No.
19-cv-148. If you exclude yourself, you will not receive any monies from the Settlement Fund,
you will not be bound by the terms of the Settlement, and you will not release any state or federal
law claims against TLC Homes.

You must submit your request for exclusion on or before [DATE 30 days after notice is
distributed] to Class Counsel below.

If you are a member of the Rule 23 Class, failure to include the required information or to timely
submit your request will result in your remaining a member of the Rule 23 Class and being bound
by any final judgment.

If You Object

If you wish to participate in the Lawsuit and Settlement and you do not request to be excluded,
you may object to the terms of the Settlement. If you object and the Settlement is approved, and
you fail to submit a timely valid request to be excluded, you will be barred from bringing your
own individual lawsuit asserting claims related to the matters released through this Settlement, and
you will be bound by the final judgment and release and all Orders entered by the Court. You
may, but need not, enter an appearance through counsel of your choice. If you do, you will be
responsible for your own attorneys’ fees and costs.

You must file any objection to the Settlement with the Court on or before [DATE 30 days after
notice is distributed] and provide copies of the objection to: Matthew J. Tobin, Walcheske & Luzi,
LLC, 15850 West Bluemound Road, Suite 304, Brookfield, Wisconsin 53005, and to Steven

                                                 5
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 25 of 29 Document 26-1
                                           EXHIBIT B


Kruzel, Quarles & Brady, LLP 411 East Wisconsin Avenue, Suite 2350. The objection shall state
(i) your full name, address, and telephone number; (ii) your dates of employment at TLC Homes
and job title(s); (iii) a written statement of your factual and legal support for your objection; (iv)
copies of any papers, briefs, or other documents upon which the objection is based; (v) a list of all
persons who will be called to testify in support of the objection; and (vi) a statement whether you
intend to appear at the Fairness Hearing. If you intend to appear at the Fairness Hearing through
counsel, the objection must also state the identity of all attorneys representing you who will appear
at the Fairness Hearing.

If you do not timely make your objections in this manner, you will be deemed to have waived all
objections and shall not be heard or have the right to appeal approval of the Settlement.

 4. Class Counsel

The Court appointed the following lawyers as Class Counsel to represent the Rule 23 Class and
FLSA Collective:

                Walcheske & Luzi, LLC
                15850 West Bluemound Road, Suite 304
                Brookfield, Wisconsin 53005
                Email: contact@walcheskeluzi.com
                Telephone: (262) 780-1953
                Attorneys for Plaintiff

If you participate in the Lawsuit, your interests will be represented by Class Counsel.

Please direct any questions you have about the Lawsuit, the Settlement, and/or your rights and
options under the Settlement to Class Counsel. Do not contact the Court.

 5. The Fairness Hearing

A hearing will be held before the Honorable Pamela Pepper, United States District Court for the
Eastern District of Wisconsin, 517 East Wisconsin Avenue, Courtroom 222, Milwaukee,
Wisconsin 53202, on DATE AND TIME. The purpose of the hearing is for the Court to decide
whether the proposed Settlement is fair, reasonable, and adequate and should be approved and also
to approve the enhancement payment and reimbursement of Class Counsel’s attorneys’ fees and
costs. The location, time, and date of this hearing may be changed without further notice.

If the Court approves the proposed Settlement, it will enter a judgment that will dismiss the
Lawsuit with prejudice on the merits as to all Rule 23 Class and FLSA Collective members who
do not exclude themselves. The payments to which you are entitled as result of your participation
in the Lawsuit would follow.

If the Court does not approve the proposed Settlement, the case will proceed as if no settlement
has been attempted and there can be no assurance that the class will recover more than is provided
for in this Settlement or, indeed, anything.

                                                  6
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 26 of 29 Document 26-1
                                        EXHIBIT B


 6. Further Information

For additional information you may contact Class Counsel, whose contact information is provided
in Section VII, above.



                NO INQUIRIES SHOULD BE DIRECTED TO THE COURT.




                                              7
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 27 of 29 Document 26-1
                                           EXHIBIT B


                                   OPT-IN CONSENT FORM

Pursuant to 29 U.S.C. § 216(b), I hereby consent to make a claim against TLC Homes, Inc. (“TLC
Homes”) for overtime wage allegedly owed for and/or any other claim for wages brought in this
action against TLC Homes. I hereby authorize the filing and prosecution of this Fair Labor
Standards Act action in my name and on my behalf and designate Sara Bills as class representative
to make decisions on my behalf concerning this litigation, the method and manner of conducting
this litigation, the entering of an agreement with Plaintiff’s counsel concerning attorneys’ fees and
costs, and all other matters pertaining to this lawsuit. During the period from January 28, 2016
through January 28, 2019, I worked for TLC Homes as a Direct Service Professional and received
a non-discretionary Retention Bonus, Pick-up Stipend, or Direct Care Worker Fund bonus in
addition to my straight time rate of pay during this time period.



                NAME:                                 ________________________________
                Nombre                                Print Name


                SIGNATURE:                            ________________________________
                Firma                                 Sign Name


                DATE:                                 ________________________________
                Fecha                                 Date


PLEASE RETURN TO:                             Walcheske & Luzi, LLC
Favor de regresar esta forma a:

BY MAIL                                       Walcheske & Luzi, LLC
Por correo                                    15850 W. Bluemound Rd., Suite 304
                                              Brookfield, WI 53005

                                                      or

BY FAX                                        (262) 565-6469
Por fax

                                                      or

BY E-MAIL                                     contact@walcheskeluzi.com
Por correo electronico




                                                 8
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 28 of 29 Document 26-1
                                   EXHIBIT B


      PLEASE COMPLETE AND RETURN WITH THE CONSENT TO JOIN FORM



NAME: _______________________________________________________________________
Nombre



TELEPHONE NUMBER: ________________________________________________________
Numero de telefono



E-MAIL ADDRESS: ____________________________________________________________
Direccion de correo electronico



ADDRESS: ___________________________________________________________________
Domicilio



CITY: _______________________________ STATE:___________ ZIP CODE:____________
Cuidad                                Estado           Codigo postal



DATES OF EMPLOYMENT: _____________________________________________________
Fechas de empleo



JOB POSITION(S): _____________________________________________________________
Puestos de trabajo



HOURLY RATE OF PAY: _______________________________________________________
Tarifa de pago




                                        9
QB\61224463.1

         Case 2:19-cv-00148-PP Filed 01/21/20 Page 29 of 29 Document 26-1
